Citation Nr: 1338936	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972 with subsequent service in the Missouri Army National Guard.  
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has ischemic heart disease resulting from exposure to herbicides which occurred while he was stationed in the Republic of Vietnam.  The Veteran's post-service treatment records reflect that he is diagnosed with coronary artery disease and ischemic heart disease and, since 2003, he has experienced two myocardial infarctions, and he underwent coronary stent placement and coronary artery bypass surgeries.  

Ischemic heart disease is listed in 38 C.F.R. § 3.309(e), among the diseases for which a rebuttable presumption of service connection is recognized by VA if a veteran was exposed to an herbicide agent during active military, naval, or air service.  However, the only evidence of record that the Veteran served in the Republic of Vietnam are his own statements, and the Board notes that these are inconsistent.  Specifically, the Veteran has not been specific regarding the length of his period of service in the Republic of Vietnam, variously stating that this period of service lasted two weeks, seven months, and/or one year.  

In August 2009, the National Personnel Records Center (NPRC), replying to request from the RO, conveyed that there was no evidence in the Veteran's personnel records to confirm that he served in the Republic of Vietnam.  However, the RO did not request or obtain the Veteran's service personnel file, which the Board finds would be relevant regarding this issue.  This must be accomplished on remand.  

Also, there is an indication that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since March 2013.  The RO/AMC must attempt to obtain a copy of the favorable SSA decision and the records on which this decision was based.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  Contact the Veteran and request the he identify the unit of assignment and approximate time period corresponding to his service in the Republic of Vietnam.  

3.  Based on the Veteran's response, if any, to the above directive, formulate a request to the NPRC and/or other appropriate federal records repository for Morning Reports and other unit records corresponding to the Veteran's service unit.  All requests and responses, positive and negative, must be documented in the claims file.

4.  Request and obtain the complete personnel records of the Veteran from the National Personnel Records Center (NPRC), and associate them with the record.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

5.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After providing them an opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


